Citation Nr: 0326522	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

3.  Entitlement to VA disability compensation for skin 
rashes, hair loss, sensitivity to foods, and vision loss 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
due to treatment at a VA facility in February 1998.  

4.  Entitlement to VA disability compensation for a back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) due to treatment at a VA facility in January 
1994.  

5.  Entitlement to service connection for memory loss, 
vertigo, headaches, multiple joint arthritis, lung disease, 
prostate problems, and malaria.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in December 
2000, but was remanded for additional development.  The 
appeal has now been returned to the Board for further 
consideration.  

The December 2000 Board decision reopened the veteran's claim 
for entitlement to service connection for a back disability, 
and requested that the RO consider this issue on a de novo 
basis.  Subsequently, the RO granted entitlement to service 
connection for degenerative disc disease of the lumbar spine 
in a May 2003 rating decision, and assigned a 60 percent 
evaluation for this disability.  This is considered a full 
grant of the benefits sought on appeal.  Therefore, the issue 
of entitlement to service connection for a back disability is 
no longer before the Board.  

The issues of entitlement to an initial compensable 
evaluation for hemorrhoids, entitlement to VA disability 
compensation for skin rashes, hair loss, sensitivity to 
foods, and vision loss pursuant to the provisions of 
38 U.S.C.A. § 1151, entitlement to VA disability compensation 
for a back disability pursuant to the provisions of 
38 U.S.C.A. § 1151, and entitlement to service connection for 
memory loss, vertigo, headaches, multiple joint arthritis, 
lung disease, prostate problems, and malaria will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that his claimed inservice stressors occurred; 
medical opinion states that even if his claimed inservice 
stressors occurred, they are insufficient to support a 
diagnosis of PTSD. 

2.  The predominant diagnoses of the veteran's disability 
have included manic depression, anxiety, schizophrenia, a 
bipolar disorder, and a paranoid disorder; a February 2001 VA 
psychiatric examiner opined that the veteran does not 
manifest symptoms of PTSD.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred due to active 
service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.304(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He states that he experienced several 
stressors during service, most of which occurred during 
active training.  The veteran claims that he witnessed 
several recruits commit or attempt to commit suicide by 
jumping out of windows or cutting their wrists.  He also saw 
beatings and other corporal punishment administered to 
recruits, as well as abusive language.  The veteran adds that 
having to prepare for bad weather and the possibility of 
being deployed to Panama was also stressful.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a statement of the case and 
supplemental statements of the case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  A February 
2001 letter to the veteran explained what evidence he needed 
to submit in his claim, and what evidence would be obtained 
on his behalf by VA.  An April 2003 letter to the veteran 
explained what the evidence needed to show to prevail in a 
claim for service connection, notified him of the VA's duty 
to assist, and again told him what evidence it was his 
responsibility to submit, and what evidence would be obtained 
by VA.  In addition, the VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him medical examinations in conjunction with his claim.  Unit 
records have been obtained in an attempt to verify the 
veteran's claimed stressors.  The Board must conclude that 
the duties to notify and assist have been completed, and that 
the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  This 
regulation was recently changed as a result of the Cohen 
decision.  See 64 Fed. Reg. 32807-08 (1999). 

A review of the service medical records is negative for 
evidence of a psychiatric disability.  

VA post service medical records show that the veteran was 
treated for anxiety and depression with paranoid personality 
in July 1989.  September 1990 records also note anxiety and 
depression.  The veteran was diagnosed as having a bipolar 
disorder in August 1992, and as having a paranoid disorder in 
September 1992.  Additional September 1992 treatment records 
include a diagnosis of manic depression.  

In May 1994, VA treatment records show that the veteran was 
evaluated by a psychiatrist.  The veteran was noted to have 
experienced a breakdown in 1984.  He had experienced 
hallucinations and delusions.  The impression was chronic 
paranoid disorder. 

VA records from July 1994 indicate that the veteran attended 
the introductory sleep disorders group.  This was noted to be 
designed for veterans who suffered from PTSD.  

In response to a letter to the veteran which asked him to 
describe the stressors which led to the development of his 
claimed PTSD, the veteran submitted a reply in March 1995.  
He noted that he had developed hemorrhoids and a back 
disability during service, which he believed led to stress.  
He added that during basic training, he had witnessed 
recruits cut their own wrists due to the pressure, and two 
had jumped out of third floor windows for the same reason.  
He had witnessed the choking of a recruit by a drill 
instructor.  The veteran also said that he was struck in the 
head with a fighting stick during training, and that this 
event continued to affect him.  He indicated that the base 
guards were being killed for their weapons by civilians.  
Finally, he indicated that his company had been placed on 
standby to go to Panama for civil defense purposes, and while 
they did not get deployed, it was still a stressful 
situation.  

August 1995 VA treatment records show a diagnosis of manic 
depression.  

March 1997 VA treatment records show that the veteran was 
requesting an adjustment in his depression medication.  The 
diagnosis was PTSD.  

The veteran was afforded a VA psychological evaluation in 
July 1997.  The claims folder was not available for review.  
The psychologist noted that a psychiatric examination should 
be conducted in conjunction with the examination in order to 
make a definitive diagnosis.  The veteran stated that he was 
a Vietnam era veteran.  He said that he did not go to 
Vietnam, but that he suffered from being around Vietnam 
veterans.  His medical file included a previous diagnosis of 
a bipolar disorder, but this was unconfirmed.  The veteran 
was administered testing in order to determine the presence 
of PTSD.  The results suggested that the validity was highly 
suspect.  However, his score was suggestive of PTSD, so this 
disability needed to be ruled out.  The examiner noted that 
no evidence of a real stressor had been provided to him.  In 
summary, the examiner stated that although the information 
obtained was of questionable validity and suggested possible 
malingering, there was some evidence of PTSD, depression, a 
bipolar disorder, and a characterological or borderline 
personality disorder that needed to be ruled out.  

May 1999 VA treatment records show complaints of many 
symptoms, including anxiety and depression. 

An August 1999 examination by a VA psychiatrist stated that 
the veteran reported hearing voices.  Following a review of 
history and examination, the doctor diagnosed schizophrenia, 
undifferentiated type.  The same psychiatrist also diagnosed 
schizophrenia in a February 2000 examination.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in February 2000.  He testified 
that he believed his experiences in boot camp in which he 
witnessed people cutting their wrists, jumping from windows, 
and being yelled at caused his PTSD.  He further noted that 
he had been placed on standby to go to the Panama Canal.  
Also, his unit had to prepare for a storm on one occasion.  
The veteran said that his problems began in 1984.  To his 
knowledge, none of his doctors had related his psychiatric 
disabilities to active service.  See Transcript.  

The veteran was afforded a VA examination for PTSD in 
February 2001.  The claims folder and medical charts were 
obtained separately, and were reviewed in conjunction with 
the examination.  The examiner included a detailed 
description of his review in the examination report.  In 
addition to the examination, psychological testing was again 
administered, and the previous testing was reviewed.  The 
veteran's claimed stressors were discussed individually with 
the veteran and in the report.  His work history and medical 
history were also discussed.  The veteran said that he did 
not actually witness anyone cut their wrist, but that he saw 
the blood and witnessed the arrival of the medical staff.  He 
was marching when he saw the recruits jump from the building, 
which caused him to experienced a numbing feeling.  He also 
saw the choking of a recruit by a drill instructor, and 
described the event as "heart touching".  The veteran said 
that he did not know any of the people involved.  The veteran 
also referred to difficulty and fear on the obstacle course.  
Following the mental status examination, the examiner 
discussed the diagnostic criteria.  He stated that while 
there was evidence for the occurrence of the events claimed 
to have been witnessed by the veteran based on his self 
report, his description of his immediate reaction indicated 
that they did not meet the criteria of a stressor.  The 
testing indicated that the veteran answered in a inconsistent 
or random manner, and could not be further interpreted.  The 
psychological testing failed to support an indication of 
PTSD.  Based on the results of the entire examination, it was 
the opinion of the examiner that the veteran did not manifest 
symptoms of PTSD.  Provisional diagnoses of a cognitive 
disorder, adverse affects of medication or possible alcohol 
abuse, schizophrenia, or a schizoaffective disorder were to 
be considered.  

In response to a request from the RO, a copy of the Recruit 
Depot's command chronology for July 1975 to September 1975 
was received in June 2002.  The report included not only the 
activities of the Marine Corps Recruiting Depot in Parris 
Island, South Carolina, but also the activities of 13 other 
Marine commands located primarily in the Southeastern United 
States.  Casualties during this period included two deaths of 
permanent personnel, one death of a recruit, one death of a 
retired Marine, and no serious injuries.  The incidents that 
resulted in these deaths, and the commands at which they 
occurred were not noted.  

The Board finds that entitlement to service connection for 
PTSD is not merited.  The evidence does not show that the 
veteran's claimed stressors occurred, and does not show that 
the veteran has a current diagnosis of PTSD.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In this case, the record does not show that 
the veteran participated in combat, the veteran does not 
claim to have participated in combat, and none of his claimed 
stressors involve combat.  The Board finds that the veteran 
did not engage in combat.  Therefore, evidence in addition to 
the veteran's testimony is required in order to support the 
occurrence of the claimed stressors.  38 C.F.R. § 3.304(f).  

The veteran stated that his stressors included seeing Marines 
jump from a third floor window, witnessing the aftermath of 
attempted suicides of recruits by slashing their wrists, and 
witnessing other injuries to recruits.  The unit records 
indicate that two regular personnel and one recruit died 
during the relevant period.  However, the report does not 
indicate how they died, or even if one or any of them died at 
the veteran's base.  Even if the Board were to accept the 
occurrence of the events as reportedly witnessed by the 
veteran, the February 2001 VA examiner stated that these 
events did not qualify as stressors.  Therefore, the evidence 
does not establish the occurrence of an inservice stressor.  

Similarly, the evidence also not establish that the veteran 
currently has a diagnosis of PTSD.  The service medical 
records are negative for treatment of a psychiatric 
disability.  The post service medical records indicate that 
the veteran was first treated for a psychiatric disability in 
1984, and that this was diagnosed as a bipolar disorder.  
Records show that he began to be seen regularly in 1989, and 
that the diagnoses included manic depression, anxiety, 
schizophrenia, a bipolar disorder, and a paranoid disorder.  
The first mention of PTSD was contained in July 1994 records 
that show the veteran participated in a sleep disorder 
seminar for PTSD patients, but this report does not 
specifically state that the veteran has PTSD.  March 1997 
records include a diagnosis of PTSD, but do not contain the 
report of an examination, an opinion linking it to stressors 
in service, or any other explanation for the basis of this 
diagnosis.  The veteran underwent VA psychological testing in 
July 1997, and while PTSD needed to be ruled out, there was 
no diagnosis of this disability.  An additional examination 
by a psychiatrist was recommended.  The remainder of the 
veteran's medical records show that he continued to be seen 
for psychiatric symptoms, but are negative for a diagnosis of 
PTSD.  These records do continue to include diagnosis of 
other psychiatric disabilities, although there are no medical 
opinions that relate any of these disabilities to active 
service.  Finally, the Board notes that the February 2001 VA 
psychiatrist conducted a very thorough examination, and the 
report of this examination explains in detail why a diagnosis 
of PTSD is not supported.  The Board must conclude that the 
veteran does not currently have PTSD, and that service 
connection for this disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 


REMAND

In the December 2000 remand, the RO was directed to comply 
with the notice and duty to assist provisions of the VCAA.  
The duties to notify and assist the veteran for the issue of 
entitlement to service connection for PTSD have been 
completed.  As for the remaining issues, although the RO has 
afforded the veteran VA examinations and obtained appropriate 
opinions, the duty to notify has not been completed.  The 
veteran has never been provided with a letter which 
specifically informs him what the evidence must show to 
prevail in his claims for an initial compensable evaluation 
for hemorrhoids, entitlement to VA disability compensation 
for skin rashes, hair loss, sensitivity to foods, and vision 
loss pursuant to the provisions of 38 U.S.C.A. § 1151, and 
entitlement to VA disability compensation for a back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.  
In addition, he has not been notified what evidence will be 
obtained by VA for these issues, what evidence it is his 
responsibility to submit, and what assistance will be 
provided by VA in obtaining the evidence.  The veteran must 
receive such notification and be afforded an opportunity to 
respond.  

The Board notes that the issue of entitlement to a 
compensable evaluation for hemorrhoids involves the veteran's 
dissatisfaction with the initial rating for this disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
RO should consider the possibility of staged ratings for this 
disability.

The record indicates that a January 2003 rating decision 
denied entitlement to service connection for memory loss, 
vertigo, headaches, multiple joint arthritis, lung disease, 
prostate problems, and malaria.  The veteran submitted a 
notice of disagreement with these issues in March 2003, but 
he has not been issued a statement of the case.  In addition, 
he has not been notified of the necessity of submitting a 
substantive appeal for these issues.  Therefore, they must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998).  

Therefore, these issues are REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter that explains to 
the veteran the provisions of the VCAA, 
and notifies him what must be demonstrated 
in order to prevail in his claims for an 
initial compensable evaluation for 
hemorrhoids, entitlement to VA disability 
compensation for skin rashes, hair loss, 
sensitivity to foods, and vision loss 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and entitlement to VA disability 
compensation for a back disability 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, what evidence it is his 
responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record for these issues.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

3.  The veteran should be issued a 
statement of the case for the issues of 
entitlement to service connection for 
memory loss, vertigo, headaches, multiple 
joint arthritis, lung disease, prostate 
problems, and malaria.  He should also be 
notified of the necessity for submitted a 
timely substantive appeal for these 
issues.  The RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied for 
these issues. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



